11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Donald Davis,                                 * From the 259th District Court
                                                of Jones County
                                                Trial Court No. 023892.

Vs. No. 11-16-00281-CV                        * September 20, 2018

Texas Department of                           * Memorandum Opinion by Wright, S.C.J.
Criminal Justice,                               (Panel consists of: Bailey, C.J.;
                                                Gray, C.J., sitting by assignment; and
                                                Wright, S.C.J., sitting by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.